Citation Nr: 1241939	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  04-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for a genitourinary disability, claimed as a neurogenic bladder, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1982 to February 1985.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The RO in St. Petersburg, Florida, where the Veteran later resided, certified these claims to the Board for appellate review.

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge at the RO in March 2008.  In May 2008 and November 2011, the Board remanded these claims to the RO for additional development.  

A review of the Virtual VA paperless claims processing system reveals no documents pertinent to these claims, which are not already in the claims file.

The claim of entitlement to service connection for a genitourinary disability, claimed as a neurogenic bladder, to include as secondary to a service-connected bilateral knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's low back disability is not related to his active service or service-connected bilateral knee disability.

2.  Arthritis of the low back did not manifest to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of the Veteran's service-connected bilateral knee disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on the claim being decided by letters dated August 2003, August 2004, February 2008, June 2008, May 2010 and November 2010.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  

The RO identified the evidence it had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO informed the Veteran that it had been unsuccessful in obtaining in-service records of treatment allegedly rendered in Aschaffenburg, Germany from June 1982 to December 1983.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s).  It noted that it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

During the Veteran's March 2008 hearing, the undersigned Veterans Law Judge pointed out that evidence was needed relating the Veteran's low back to service. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The VCAA notice letters also satisfy pertinent timing requirements.  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent some of the notice letters after initially deciding the Veteran's claim.  The RO cured this timing defect by readjudicating this claim in a supplemental statement of the case issued in August 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO tried to secure and associate with the claims file all evidence the Veteran identified as being pertinent to the claim being decided, including service and post-service treatment records.  However, as previously indicated, with regard to records of in-service treatment allegedly rendered in Germany, the RO was unsuccessful.  

The RO also afforded the Veteran a hearing before the Board, during which the Veteran testified as to the onset of his back disability, and VA examinations, during which examiners addressed the etiology of the back disability.  The RO also obtained an addendum opinion addressing the etiology of the back disability.  

In a written statement received in August 2012, the Veteran refers to the addendum opinion, but indicates that he is still waiting to be contacted for another medical examination.  The Board finds that no such examination is necessary.  With regard to the claim being decided, there is sufficient evidence, including the addendum opinion, to proceed to a decision.  

Analysis

The Veteran seeks service connection for a low back disability either on a direct basis, as related to his active service, or on a secondary basis, as related to his service-connected right and left knee disabilities.  

The Veteran did not report having received treatment for low back complaints during service, but rather, claimed that his low back condition developed secondary to his service-connected knee disabilities and that he began receiving treatment for this condition in 2000.  

In March 2008, the Veteran testified that he complained of but did not receive treatment for his back condition during service.  He elaborated that he hurt both his back and his knee in 1982 while participating in an obstacle course during basic training and now has disc bulging.  He asserts that, although his doctor did not relate his back disability to an incident in service or his service-connected knee disabilities, he believes that such a relationship exists.  He argues that when he walks, he feels back pain and when his right knee buckles, it affects his back by causing him to bear weight on his left side.  He believes he is specially qualified to relate his back disability to his knee problems because he served as a combat medic during service; worked in England as a state-enrolled nurse; and has a Master's degree in counseling and substance abuse.  He does not claim that his back disorder has been present since service, but rather that it developed as his knees worsened, particularly in 1998, when he underwent knee surgery.  

The Veteran has submitted a written statement from his former spouse, B.R.S., who has been a registered nurse for in excess of 30 years.  In her November 2010 statement, she  reports that she was married to the Veteran when he served on active duty and recalls some of the medical injuries about which he spoke during service.  She alleges that during service, he experienced breathing and urological difficulties and injured his knees, back and shoulders in falls during obstacle course training.  She contends that because of his medical experience, the Veteran was able to complete basic training.  

B.R.S. further indicated that the Veteran continued to have medical problems during advanced training at Fort Sam Houston and saw a specialist for his knees and back.  That individual allegedly told him to seek help at his next duty station in Germany.  B.R.S. asserts that she spent 10 weeks with the Veteran in Germany and recalls him speaking about his worsening medical conditions, particularly affecting his knees, back, shoulders and neck.  She alleges that these symptoms hindered the Veteran's ability to complete physical training and he was placed on remedial training after duty hours.  

B.R.S. claims that she joined the Veteran when he later transferred to Fort Hood, Texas and he continued to have problems with his knees, back, shoulders and neck.  Allegedly, the Veteran could have reenlisted but did not because he did not think he could meet the physical demands of the Army. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Post-service medical documents, including VA and private treatment records dated since 1998; reports of VA examinations conducted in July 2004 and September 2010; and addendum opinions prepared in October 2010 and November 2011, confirm that the Veteran currently has a low back disability, variously diagnosed including as arthritis.  The question is thus whether this disorder is related to the Veteran's active service or service-connected knee disabilities, or whether the arthritis manifested to a compensable degree within a year of his discharge from service.

As noted, the Veteran has not specifically alleged that his low back disorder is directly related to his active service and, even if he had, the evidence does not support such an allegation.  The written statement of the Veteran's former spouse and the Veteran's hearing testimony represent the only favorable evidence of record pertaining to this matter and this evidence does not specifically relate any current back disorder to service.  


According to the Veteran's service treatment records, the Veteran did not injure, complain of, or receive treatment for, low back problems during active service.  Notwithstanding the Veteran's assertion, there are no other available service treatment records. However, other than records from Germany, where the Veteran allegedly received medical treatment, but not necessarily for back problems, the service treatment file appears complete.  There are records dated in 1981, 1982 and 1983, including from Fort Leonard Wood, Missouri and Fort Hood, Texas and these records do not mention the Veteran's back.  

In any event, by separation, he was not experiencing residuals of any back injury.  On separation examination conducted in November 1984, the Veteran specifically indicated that he had not had recurrent back pain.  The examiner confirmed a normal clinical evaluation of the Veteran's spine and refrained from noting any prior back injury. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Although the Veteran's former spouse submitted a statement indicating that the Veteran injured his back during service, she is plainly not credible because her account conflicts with most of the Veteran's and is not corroborated by any other evidence of record - to include the Veteran's self-report on separation, discussed above. For years after filing his claim, the Veteran never once mentioned an in-service back injury or any in-service back treatment and consistently noted that his back disorder developed secondary to his service-connected knee disabilities.  Only recently, during his hearing, did he stray from his initial reported histories by testifying that he injured his back during service while participating in an obstacle course.  Upon inquiry, he added that he had complained of, but did not receive treatment for, back problems during service.  

The service treatment records in the claims file confirm that the Veteran was injured during basic training while participating in an obstacle course, but establish that such injuries involved the Veteran's knees, not back, as he most recently alleged.  Given that the Veteran did not report any back injury on separation but mentioned other health problems and substantially altered his account only recently after many years of reporting it consistently, the Board finds the Veteran not credible.    

During a November 2011 review of the claims file, a VA examiner noted that if the Veteran had hurt his back during service in the manner described, he would have had difficulties performing his duties and none is documented.  In questioning the Veteran's credibility, the examiner also referenced the separation examination report, in which the Veteran reported no past back problems and a medical professional noted no back injury and a normal spine.  The examiner also referenced to an absence of evidence of back problems from discharge to the early 2000s and indicated that, given this gap in time and because the Veteran had active service for only three years, it is more likely that the Veteran's arthritis and disc disease of the lumbar spine are due to age and chronic weight bearing from daily activities.   

Following discharge beginning in 2000, the Veteran received treatment for back problems.  Initially he reported that he had been experiencing the problems for a few months.  Since then, he has continued to receive treatment for a back disorder variously diagnosed including as arthritis and disc disease.  

The Veteran has specifically alleged that his low back disorder is related to his service-connected knee disabilities.  Having been specially trained in the medical field, he is competent to relate the two.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding a layperson not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  Lacking credibility, however, his assertions in this regard are not probative and are outweighed by other unfavorable evidence of record.  
   
For instance, during a VA spine examination conducted in July 2004, an examiner found that the Veteran's low back disorder was not caused by or the result of bilateral chondromalacia patella.  He based this finding on the evidence noted above and on an October 2003 VA examination showing stable knees.  

More importantly, in November 2011, after a review of the claims file, a VA examiner ruled out a relationship between the Veteran's back disorder and service-connected knee disabilities (direct and by aggravation) on the basis that according to medical literature, the problems with the Veteran's knees would not cause lumbar spine arthritis or disc changes.  The examiner explained that the Veteran's bilateral knee disabilities involved a local situation that affected the knees only.  

Based on the absence of competent and credible evidence relating the Veteran's low back disorder to service or a service-connected knee disability or establishing that the Veteran had arthritis of the lumbar spine within a year of his discharge from service, the Board concludes that the low back disorder was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or the result of service-connected knee disabilities.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence in this case is against the Veteran's claim.  The benefit of the doubt rule is thus not for application and the claim must be denied.  



ORDER

Service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability, is denied.


REMAND

Although this issue was previously remanded for appropriate medical development, the Board is again compelled to remand the Veteran's claim pertaining to service connection for a genitourinary disability, claimed as a neurogenic bladder, to include as secondary to a service-connected bilateral knee disability. 38 C.F.R. § 19.9 (2012).

By Remand dated November 2011, the Board instructed the RO/AMC to obtain a medical opinion in support of this claim.  Because both the Veteran and his former spouse are specially trained in medicine, the Board instructed the RO/AMC to ensure that the examiner considered their statements in determining whether the Veteran's genitourinary disorder is related to service.  The Board asked the examiner to identify any clinical or medical basis for corroborating or discounting their credibility.  

On remand, the examiner complied when discussing the Veteran's back claim, addressed above.  He did not comply when discussing this claim.  Rather, the examiner acknowledged a documented in-service genitourinary abnormality, disregarded the Veteran's and his former spouse's comments regarding subsequent continuity of genitourinary symptomatology, and ruled out a relationship between the Veteran's current genitourinary disability and service on the basis that the in-service incident did not recur.  This conclusion completely contradicts the former spouse's contentions, the credibility of which the examiner did not challenge.  

A Board remand imposes upon VA a duty to ensure compliance with the terms of the remand.  When the RO/AMC fails to comply with the Board's directives, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, for the reasons noted, the opinion is deficient and must be returned for further discussion.

This case is REMANDED to the RO/AMC for the following action:

1.  Return the claims file to the authoring VA examiner for an addendum, which answers the following question WITH A COMPLETE EXPLANATION: 

Assuming the credibility of the Veteran's and his former spouse's statements regarding the onset and subsequent manifestation of any genitourinary symptoms, is the Veteran's current genitourinary disability related to his active service, including the documented genitourinary abnormality?

The examiner is advised that the courts of appellate jurisdiction (i.e., those hat review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
Whether the examiner showed a knowledge of the claimant's correct medical history;
Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
Whether the examiner responded to the Board or the RO's inquiry;
Whether the examiner cited to, and discussed other medical opinions of record;
Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any, and clinical experience. 

2.  REVIEW THE ADDENDUM AND ENSURE THAT IT COMPLIES WITH THE REMAND DIRECTIVE.  IF THE ADDENDUM DOES NOT RESPOND TO THE BOARD'S INQUIRY AND IS NOT FULLY EXPLAINED, RETURN IT TO THE EXAMINER FOR CORRECTIVE ACTION. 

3. Readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case.  

4.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  



The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


